Exhibit 10.2

NAMED EXECUTIVE OFFICER COMPENSATION

The following table sets forth the current annual base salaries of the Named
Executive Officers1 of Franklin Resources, Inc. (the “Company”) as of
January 31, 2008.

 

Name and Principal Position

   Base Salary

Gregory E. Johnson

President and Chief Executive Officer

   $ 780,132

Kenneth A. Lewis

Executive Vice President and Chief Financial Officer

   $ 525,000

Vijay C. Advani

Executive Vice President, Global Advisor Services

   $ 525,000

Jennifer J. Bolt

Executive Vice President, Operations and Technology

   $ 525,000

William Y. Yun

Executive Vice President, Institutional

   $ 525,000

The Named Executive Officers are also eligible to:

Incentive Compensation

 

  (a) receive an annual cash incentive award pursuant to the 2004 Key Executive
Incentive Compensation Plan, as amended and restated, and the Company’s Amended
and Restated Annual Incentive Compensation Plan, as amended and restated;

 

  (b) participate in the Company’s equity incentive program, which currently
involves restricted stock awards (including those awards based on performance)
and restricted stock unit awards (including those units based on performance)
and may also involve awards of stock options, in each case pursuant to the
Company’s 2002 Universal Stock Incentive Plan, as amended and restated; and

 

  (c) receive additional cash or equity payments or awards for special
recognition of significant contributions or for retention purposes.

Benefit Plans and Other Arrangements

 

  (a) participate in the Company’s broad-based benefit programs generally
available to its salaried employees, including health, disability and life
insurance programs, the Franklin Templeton Profit Sharing 401(k) Plan and the
1998 Employee Stock Investment Plan, as amended and restated; and

 

  (b) receive certain perquisites offered by the Company, including club
memberships, use of condominiums owned by the Company and, in certain cases, use
of the Company’s aircraft for personal use.

 

1

The Named Executive Officers are the Company’s principal executive officer,
principal financial officer, and each of the three most highly compensated
executive officers of the Company for the fiscal year ended September 30, 2007,
as set forth in the Company’s proxy statement for its 2008 annual meeting of
stockholders and who continue to serve the Company in such capacity as of the
date this Exhibit is filed on Form 8-K.